DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-14 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2005/0120260 A1) in view of Lyu et al. (US 2019/0020442 A1) (hereinafter Suzuki-Lyu).

Regarding claim 1, Suzuki teaches, a replaceable unit to be attached to a main body of an apparatus (Suzuki: ‘[0029] The image forming apparatus according to the embodiment is equipped with an image forming apparatus main body 100 and a replacement component 200’ [Fig.1] & [0029]), the replaceable unit comprising: a communication unit configured to perform communication with the main body (Suzuki: ‘The transmission/reception circuit 124 is a circuit for sending and receiving radio signals for wireless communications with the RFID tag 210. The control unit 122 is a circuit for controlling the transmission/reception circuit 124 to cause it to send or receive a signal to or from the RFID tag 210. Connected to the CPU 112 via a communication line, the control unit 122 exchanges data with the CPU 112 via the communication line’ [0034] & [Fig.1, blocks 122, 124 & 212); a non-volatile memory storing code information indicating whether a configuration of an error detection code applied to data transmitted and received in the communication is a first configuration or a second configuration (Suzuki: ‘ the RFID tag 210 is equipped with a transmission/reception circuit 212, a reading/writing circuit 214, a memory unit 216, etc. The memory unit 216 is a device for storing data and is equipped with a nonvolatile storage medium.’ [0030]); and a volatile memory, wherein the communication unit is further configured to store, in the volatile memory, the code information stored in the non-volatile memory (Suzuki: ‘The serial ID or the vendor ID is read out and stored in the RAM 116 …….. or when power is applied to the image forming apparatus main body 100 in which the replacement component 200 is mounted’ [0051]), execute the communication in accordance with the code information stored in the volatile memory, and, upon receiving data indicating a change command from the main body, update the code information stored in the volatile memory in accordance with the change command (Suzuki: ‘[0013] an image forming apparatus that is mounted with a replacement component having a storage device includes a processing unit that controls operation of the image forming apparatus by executing a control program; and a reading/writing device that writes and reads data to and from the storage device under control of the processing unit, wherein the processing unit generates a command with an error detection code to be transmitted to the storage device and supplies the generated command with the error detection code to the reading/writing device; the reading/writing device performs an error detecting operation on the command with the error detection code received from the processing unit, and informs the processing unit of detection of an error if detecting the error by the error detecting operation and sends the received command with the error detection code to the storage device if not detecting an error by the error detecting operation; and the processing unit executes a first prescribed recovery process if informed of detection of an error by the reading/writing device’ [0051]), 
Suzuki does not explicitly disclose, the first configuration uses an error detection code of a first code length, the second configuration uses an error detection code of a second code length that is longer than the first code length, and the first configuration is used for the change command in order to change from the first configuration to the second configuration.  
However, Lyu et al. teaches in an analogous art, ‘the second code length is greater than the first code length’  [0116] It should be noted that in the foregoing embodiment, the determining a length of a CRC code based on a length of first information may further include the following implementations: if the length of the first information is less than a first threshold, determining that the length of the CRC code is a first length, or if the length of the first information is less than a first threshold and greater than a second threshold, determining that the length of the CRC code is a first length; or if the length of the first information is greater than or equal to a first threshold, determining that the length of the CRC code is a second length, where a value of the second length is greater than a value of the first length.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki’s teachings of ‘control method of an image forming apparatus’ with Lyu’s teaching of ‘determining a length of a CRC’ to provide methods of information sending and receiving. The methods include: determining a length of a cyclic redundancy check CRC code based on a length of first information, where the first information is control information. By doing so, the invention improves reliability of information transmission.

Regarding claim 2, Suzuki-Lyu teaches, the replaceable unit according to claim 1, wherein the communication unit is further configured to, when power supply from the main body is started, store, in the volatile memory, the code information stored in the non-volatile memory (Suzuki: ‘upon turning on the power of the image forming apparatus main body 100 having the replacement part 200 having been installed therein, and are stored in the RAM 116 or the NVM 118.’ [0052]).  

Regarding claim 3, Suzuki-Lyu teaches, the replaceable unit according to claim 1, wherein an initial value of the code information stored in the non-volatile memory indicates the first configuration (Suzuki: [0051]). 

Regarding claim 4, Suzuki-Lyu teaches, the replaceable unit according to claim 1, wherein the first configuration uses only the error detection code of the first code length, and the second configuration uses both the error detection code of the second code length and the error detection code of the first code length (Lyu: ‘first and second code length configuration’ [0110, 0114-0116]).  

Regarding claim 5, Suzuki-Lyu teaches, the replaceable unit according to claim 4, wherein when using the second configuration, the communication unit is further configured to detect an error in the data by the error detection code of the second code length, and detect an error in the data or the error detection code of the second code length by the error detection code of the first code length (Lyu: ‘detection of error in the data using error correction code’ [0110, 0114-0116]).

Regarding claim 6, Suzuki-Lyu teaches, the replaceable unit according to claim 1, wherein the first configuration uses only the error detection code of the first code length, and the second configuration uses only the error detection code of the second code length  (Lyu: ‘use of first and second error detection codes’ [0110, 0114-0116]).   

Regarding claim 7, Suzuki-Lyu teaches, the replaceable unit according to claim 1, wherein the change command includes information indicating whether or not to update the code information stored in the non-volatile memory, and the communication unit is further configured to update the code information stored in the non-volatile memory in accordance with the change command, in a case where the change command indicates updating the code information stored in the non-volatile memory  (Suzuki: ‘exchanging read/write command processing in memories between the main body and the replacement component’ [0035, 0041, 0051, 0061-66]).  

Regarding claim 8, Suzuki-Lyu teaches, the replaceable unit according to claim 1, wherein the replaceable unit is a replaceable unit for an image forming apparatus (Suzuki: ‘an image forming apparatus that is mounted with a replacement component having a storage device includes a processing unit that controls operation of the image forming apparatus’ [0013]).  

Regarding claim 9, Suzuki teaches, an apparatus to be attached with a replaceable unit including a storage device (Suzuki: ‘[0029] the image forming apparatus according to the embodiment is equipped with an image forming apparatus main body 100 and a replacement component 200’ [Fig.1] & [0029], the memory unit 216 is a device for storing data and is equipped with a nonvolatile storage medium [0030]), the apparatus comprising:  a communication unit configured to perform communication with the storage device  (Suzuki: ‘The transmission/reception circuit 124 is a circuit for sending and receiving radio signals for wireless communications with the RFID tag 210. The control unit 122 is a circuit for controlling the transmission/reception circuit 124 to cause it to send or receive a signal to or from the RFID tag 210. Connected to the CPU 112 via a communication line, the control unit 122 exchanges data with the CPU 112 via the communication line’ [0034] & [Fig.1, blocks 122, 124 & 212), the communication unit is configured to transmit, in the first configuration, data indicating a change command for changing from the first configuration to the second configuration (Suzuki: ‘[0013] an image forming apparatus that is mounted with a replacement component having a storage device includes a processing unit that controls operation of the image forming apparatus by executing a control program; and a reading/writing device that writes and reads data to and from the storage device under control of the processing unit, wherein the processing unit generates a command with an error detection code to be transmitted to the storage device and supplies the generated command with the error detection code to the reading/writing device; the reading/writing device performs an error detecting operation on the command with the error detection code received from the processing unit, and informs the processing unit of detection of an error if detecting the error by the error detecting operation and sends the received command with the error detection code to the storage device if not detecting an error by the error detecting operation; and the processing unit executes a first prescribed recovery process if informed of detection of an error by the reading/writing device’ [0051]), 
Suzuki does not explicitly disclose, the communication unit being configured such that a first configuration and a second configuration are selectively usable as a configuration of an error detection code applied to data transmitted and received in the communication, wherein..;  the first configuration uses an error detection code of a first code length, and the second configuration uses an error detection code of a second code length that is longer than the first code length.  
However, Lyu et al. teaches in an analogous art, ‘the second code length is greater than the first code length’  [0116] It should be noted that in the foregoing embodiment, the determining a length of a CRC code based on a length of first information may further include the following implementations: if the length of the first information is less than a first threshold, determining that the length of the CRC code is a first length, or if the length of the first information is less than a first threshold and greater than a second threshold, determining that the length of the CRC code is a first length; or if the length of the first information is greater than or equal to a first threshold, determining that the length of the CRC code is a second length, where a value of the second length is greater than a value of the first length.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki’s teachings of ‘control method of an image forming apparatus’ with Lyu’s teaching of ‘determining a length of a CRC’ to provide methods of information sending and receiving. The methods include: determining a length of a cyclic redundancy check CRC code based on a length of first information, where the first information is control information. By doing so, the invention improves reliability of information transmission.

Regarding claim 10, Suzuki-Lyu teaches, the apparatus according to claim 9, wherein the storage device includes a non-volatile memory storing code information indicating which of the first configuration and the second configuration is used in the communication, and the change command includes information indicating whether or not to update the code information stored in the non-volatile memory (Suzuki: ‘exchanging read/write command processing in memories between the main body and the replacement component’ [0035, 0041, 0051, 0061-66]).   

Regarding claim 11, Suzuki-Lyu teaches, the apparatus according to claim 10 further comprising: a power supply unit configured to supply power to the storage device of the replaceable unit; and a storage unit configured to store information indicating whether the code information stored in the non-volatile memory is updated to the second configuration in accordance with the change command, wherein the communication unit is further configured to, in a case where information indicating that the code information is updated to the second configuration is not stored in the storage unit, transmit, in the first configuration, data indicating a change command for changing from the first configuration to the second configuration, when the power supply unit starts supplying power to the storage device (Suzuki: ‘upon turning on the power of the image forming apparatus main body 100 having the replacement part 200 having been installed therein, and are stored in the RAM 116 or the NVM 118’ [0052]).   

Regarding claim 12, Suzuki-Lyu teaches, the apparatus according to claim 9, wherein the apparatus is an image forming apparatus (Suzuki: ‘an image forming apparatus that is mounted with a replacement component having a storage device includes a processing unit that controls operation of the image forming apparatus’ [0013]). 

Regarding claim 13, Suzuki teaches, a replaceable unit that is usable on a main body of an apparatus of a plurality of types (Suzuki: ‘[0029] The image forming apparatus according to the embodiment is equipped with an image forming apparatus main body 100 and a replacement component 200’ [Fig.1] & [0029]), the replaceable unit comprising: a communication unit configured to perform communication with the main body (Suzuki: ‘The transmission/reception circuit 124 is a circuit for sending and receiving radio signals for wireless communications with the RFID tag 210. The control unit 122 is a circuit for controlling the transmission/reception circuit 124 to cause it to send or receive a signal to or from the RFID tag 210. Connected to the CPU 112 via a communication line, the control unit 122 exchanges data with the CPU 112 via the communication line’ [0034] & [Fig.1, blocks 122, 124 & 212); a non-volatile memory storing code information indicating whether a configuration of an error detection code applied to data transmitted and received in the communication is a first configuration or a second configuration (Suzuki: ‘ the RFID tag 210 is equipped with a transmission/reception circuit 212, a reading/writing circuit 214, a memory unit 216, etc. The memory unit 216 is a device for storing data and is equipped with a nonvolatile storage medium.’ [0030]); and a volatile memory, wherein the communication unit is further configured to store, in the volatile memory, the code information stored in the non-volatile memory (Suzuki: ‘The serial ID or the vendor ID is read out and stored in the RAM 116 …….. or when power is applied to the image forming apparatus main body 100 in which the replacement component 200 is mounted’ [0051]), execute the communication in accordance with the code information stored in the volatile memory, and, upon receiving data indicating a change command from the main body, update the code information stored in the volatile memory in accordance with the change command(Suzuki: ‘[0013] an image forming apparatus that is mounted with a replacement component having a storage device includes a processing unit that controls operation of the image forming apparatus by executing a control program; and a reading/writing device that writes and reads data to and from the storage device under control of the processing unit, wherein the processing unit generates a command with an error detection code to be transmitted to the storage device and supplies the generated command with the error detection code to the reading/writing device; the reading/writing device performs an error detecting operation on the command with the error detection code received from the processing unit, and informs the processing unit of detection of an error if detecting the error by the error detecting operation and sends the received command with the error detection code to the storage device if not detecting an error by the error detecting operation; and the processing unit executes a first prescribed recovery process if informed of detection of an error by the reading/writing device’ [0051]),  
Suzuki does not explicitly disclose, the first configuration uses an error detection code of a first code length, the second configuration uses an error detection code of a second code length that is longer than the first code length, and the first configuration is used for the change command in order to change from the first configuration to the second configuration.  
However, Lyu et al. teaches in an analogous art, ‘the second code length is greater than the first code length’  [0116] It should be noted that in the foregoing embodiment, the determining a length of a CRC code based on a length of first information may further include the following implementations: if the length of the first information is less than a first threshold, determining that the length of the CRC code is a first length, or if the length of the first information is less than a first threshold and greater than a second threshold, determining that the length of the CRC code is a first length; or if the length of the first information is greater than or equal to a first threshold, determining that the length of the CRC code is a second length, where a value of the second length is greater than a value of the first length.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki’s teachings of ‘control method of an image forming apparatus’ with Lyu’s teaching of ‘determining a length of a CRC’ to provide methods of information sending and receiving. The methods include: determining a length of a cyclic redundancy check CRC code based on a length of first information, where the first information is control information. By doing so, the invention improves reliability of information transmission.

Regarding claim 14, Suzuki teaches, an apparatus to be attached with a replaceable unit including a storage device (Suzuki: ‘[0029] the image forming apparatus according to the embodiment is equipped with an image forming apparatus main body 100 and a replacement component 200’ [Fig.1] & [0029], the memory unit 216 is a device for storing data and is equipped with a nonvolatile storage medium [0030]), the apparatus comprising: a communication unit configured to perform communication with the storage device(Suzuki: ‘The transmission/reception circuit 124 is a circuit for sending and receiving radio signals for wireless communications with the RFID tag 210. The control unit 122 is a circuit for controlling the transmission/reception circuit 124 to cause it to send or receive a signal to or from the RFID tag 210. Connected to the CPU 112 via a communication line, the control unit 122 exchanges data with the CPU 112 via the communication line’ [0034] & [Fig.1, blocks 122, 124 & 212), ..the communication unit is further configured to transmit, in the first configuration, data indicating a change command for changing from the first configuration to the second configuration (Suzuki: ‘[0013] an image forming apparatus that is mounted with a replacement component having a storage device includes a processing unit that controls operation of the image forming apparatus by executing a control program; and a reading/writing device that writes and reads data to and from the storage device under control of the processing unit, wherein the processing unit generates a command with an error detection code to be transmitted to the storage device and supplies the generated command with the error detection code to the reading/writing device; the reading/writing device performs an error detecting operation on the command with the error detection code received from the processing unit, and informs the processing unit of detection of an error if detecting the error by the error detecting operation and sends the received command with the error detection code to the storage device if not detecting an error by the error detecting operation; and the processing unit executes a first prescribed recovery process if informed of detection of an error by the reading/writing device’ [0051]),  
Suzuki does not explicitly disclose, the communication unit being configured such that a first configuration and a second configuration are selectively usable as a configuration of an error detection code applied to data transmitted and received in the communication, wherein…; the first configuration uses an error detection code that can be used by an apparatus of an older generation than the apparatus, and the second configuration uses an error detection code that cannot be used by an apparatus of an older generation than the apparatus.  
However, Lyu et al. teaches in an analogous art, ‘the second code length is greater than the first code length’  [0116] It should be noted that in the foregoing embodiment, the determining a length of a CRC code based on a length of first information may further include the following implementations: if the length of the first information is less than a first threshold, determining that the length of the CRC code is a first length, or if the length of the first information is less than a first threshold and greater than a second threshold, determining that the length of the CRC code is a first length; or if the length of the first information is greater than or equal to a first threshold, determining that the length of the CRC code is a second length, where a value of the second length is greater than a value of the first length.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki’s teachings of ‘control method of an image forming apparatus’ with Lyu’s teaching of ‘determining a length of a CRC’ to provide methods of information sending and receiving. The methods include: determining a length of a cyclic redundancy check CRC code based on a length of first information, where the first information is control information. By doing so, the invention improves reliability of information transmission.


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Carlough et al. (US 2019/0158125 A1) teaches monitoring frames of bits received at a receiver for transmission errors. At least one of the received frames of bits includes cyclic redundancy code (CRC) bits for a first type of CRC check. It is determined whether a change in transmission errors has occurred in the received frames by performing the first type of CRC check based at least in part on the received CRC bits and payload bits in the received frames. A change from the first type of CRC check to a second type of CRC check is initiated at the receiver based at least in part on determining that a change in transmission errors has occurred. The change is synchronized between the receiver and the transmitter, and performed in parallel with functional operations performed by the receiver [abstract].
Engelien-Lopes et al. (US 2015/0349919 A1) teaches, radio transmission apparatus is configured to transmit binary message data in variable-length radio data packets. Each data packet comprises (i) a variable-length data unit and (ii) an error-detecting code for the data unit. The length of the error-detecting code varies between data packets according to a property of each data packet, such as the length of the data unit of the data packet, or a field in the data packet that specifies the length of the error-detecting code [abstract].
Lee et al. (US 2017/0346990 B2) teaches, an image forming apparatus according to an exemplary embodiment includes a main body that includes a main controller capable of controlling operations of the image forming apparatus, a consumable unit that is mounted on the main body to communicate with the main controller, and a Customer Replaceable Unit Monitoring (CRUM) chip that is provided in the consumable unit and stores information regarding the consumable unit, and the main controller and the CRUM chip perform data communication if authentication is successful, wherein the authentication is performed through a plurality of authentication processes, and integrity detection data which is generated by reflecting previous integrity detection data is used in at least two authentication processes from among the plurality of authentication processes[0020].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112